 86DECISIONSOF NATIONAL LABOR RELATIONS BOARDother cases,we have in this record nothing more than indications ofcommunity of interest between "machine shop" and all otheremployeesin the existing bargaining unit.For the recordalsoshows that em-ployees from this department have occasion to work in otherareas ofthe plant; that, conversely, other employees sometimes work insidethis shop ; that the laborers are really a pool furnishing services where-ever needed; and that seniority extends substantiallyacrossdepart-mental lines.On these facts, I can only conclude that the evidencepoints to a pure production department, rather than to the functionaldistinctiveness of which the Board spoke in itsAmerican Potashde-cision.The Board does not sever one production department fromanother.'I see no reasonfor departing from thattime-tested rulenow.1'0Accordingly, I would dismiss the petition in this case.9 Deadale Hosiery Mills,115 NLRB 228.10 BossertNew CastleDivision,RockwellSpring&AmleCo., 111 NLRB 381.Bi-States CompanyandInternationalAlliance of TheatricalStage Employees and MovingPictureMachineOperators of theUnited Statesand Canada,AFL-CIO,Petitioner.Case No.17-RC-225. January 22,1957DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Harold L. Hudson,hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.'Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The Petitioner contends (a) that the Intervenor is not a labororganization, and (b) that it is not authorized to represent rank-and-file employees because of illegal domination of its organization andactivities by supervisors.As to (a), it appears from the record thatthe Intervenor exists for the purpose of dealing with the Employerconcerning grievances, labor disputes, wages, rates of pay, hours,and conditions of employment, and is therefore a labor organizationas defined in the Act.As to (b), it is well established that a con-tention alleging domination or assistance of a labor organization byan employer is in effect an unfair labor practice charge, and thereforenot properly litigable in a representation proceeding.2Any partya The hearing officer permitted the intervention of KHOL-TV and KHPL-TV EmployeesUnionin this proceeding.It therefore becomes unnecessary to consider its written motionto intervene, copies of which were filed with the Board.9 Moreover,unlike the usual situation in which dismissal of the petition is sought be-cause of the disqualification of the petitioning union, we have here a contention directed117 NLRB No. 22. BI-STATES COMPANY87asserting such allegations may, of course, litigate them in an unfairlabor practice proceeding designed to adjudicate such matters, andif the allegations are found warranted by the evidence, obtain anappropriate remedy in such a proceeding.Accordingly, we rejectboth contentions.We find that the Petitioner and the Intervenor are labor organi-zations within the meaning of Section 9 (c) (1) and Section 2 (6)and (7) of the Act, claiming to represent employees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Employer operates KHOL-TV, its main television station,near Holdredge, Nebraska, which combines its administration head-quarters, office, studio, and transmitter tower; near Hayes Center,Nebraska, approximately 50 miles away, the Employer operatesKHPL-TV, a satellite television transmitter consisting entirely oftransmission facilities and a transmitter tower.The Petitioner and the Intervenor, KHOL-TV and KHPL-TVEmployees Union, agree that a single unit of the Employer's em-ployees is appropriate, but disagree with respect to the size of theunit.The Petitioner contends that the appropriate unit should con-sist of the studio and engineering employees alone, and the Intervenorcontends that the appropriate unit should include all of the Em-ployer's employees.'The Employer, other than stating that it doesnot favor a "small unit," takes no unit position.The Categoriesin IssueThe Petitioner would specifically exclude office clerical employees,announcers, salesmen, the artist, and janitors, all of whom the Inter-venor would include.The Petitioner takes no specific position re-specting the placement of the traffic assistant and the promotion as-sistant,whom the Intervenor would include.Also in issue is thesupervisory status of one engineer, whom the Employer would exclude.These categories and individuals will be considered in their appro-priate order.0 fjice clerical employees :Office clerical employees include a recep-tionist, who on occasion assists in sales promotion and traffic work; thenot toward impugning the validity of the petition but toward disqualifying an interveningunion from participating in any election to be directed.In other words,the petitioner is,via the representation route, seeking to gain an election and at the same time to litigate itsallegations of unfair labor practices.To permit our representation procedure to be so uti-lized is to contravene the Board's established policy of not permitting the litigation ofunfair labor practices in a representation proceeding.We deem it salutary to adhere tothat policy.SeeMengel Company,114 NLRB 321 ;StokelyFoods,Inc.,81 NLRB 1103.9The Petitioner'sunit comprises 10 persons;the Intervenor'sunit comprises 15employees. 88DECISIONSOF NATIONALLABOR RELATIONS BOARDsecretary to the station manager,who handles correspondence andmail,occasionally fills in at the reception desk,and less frequently as-sists in promotion and traffic work; and a bookkeeping assistant, whoprepares sales reports and does bookwork.As these employees areprimarily engaged in office work,we shall exclude them from the unithereinafter found appropriate,in view of their dissimilar functionsand work interests.4The trafficassistant and the promotion assistant:The traffic assist-ant types"on the air"copy and the station log and prepares trafficreports for the traffic director,who is in charge of program schedul-ing; in addition,she frequently assists in program work and occasion-ally at the reception desk.The promotion assistant types and ad-dresses promotion pieces, writes copy, assists in traffic and continuitywork, and works at the reception desk on Saturdays;she is a part-timeemployee who works 30 hours a week.As thetraffic assistant and thepromotion assistant contribute directly to the production of televisionprograms and are of necessity in close contact with the other produc-tion employees,we shall include them in the unit.'Announcers:The four station announcers include a news director,a farm director,a sports director,and a part-time announcer whoworks weekends.On occasion,announcers assist in arranging studioproperties and, when not"on camera,"manipulate sound controls. Inview of their contacts with the other employees in the unit, and as nolabor organization separately seeks to represent them, we shall in-clude the announcers in the unit.'The artist:The Petitioner,although admitting that normally itincludes artists in units such as it now seeks, would exclude the artistfrom the instant unit on the ground that he is an independent contrac-tor.The artist draws slides and does lettering work as required bythe studio.He performs some of his work at his own shop outsidethe Employer's premises.He works part time for the Employer andis paid on a piecework basis agreed upon between the Employer andhimself.The Employer furnishes his art material,carries him on itspayroll as an employee, and deducts social-security payments from hispay. It is clear that the artist performs his work as an integral partof the Employer's television business.The mere fact that he has aseparate place of work, other means of livelihood,or a differentamount or method of compensation does not in our opinion render himany less an employee of the Employer.'Accordingly,we find thatthe artist is not an independent contractor,and we shall therefore in-clude him in the unit.4 SeeAmerican Broadcasting Company,107 NLRB74;Neptune Broadcasting Company,94 NLRB 1052.s Southern Radio and Television Equipment Company, TelevisionStationWTVJ,107NLRB 216.6 The Scranton Times,111 NLRB 780.7 Neptune Broadcasting Company,supra. BI-STATES COMPANY89Salesmen:The four salesmen, paid on the basis of a salary and com-mission, have assigned territories within which they spend most oftheir working time. In the event a salesman happens to be at thestudio, he may elect to interview a client on the air, in the course ofwhich he may assist the studio employees, but without extra compen-sation.One of the salesmen, referred to by the Petitioner as the pho-tographer-salesman, does photography work as an aid to his saleswork; he handles the photography work entirely on his own account.We shall exclude the four salesmen, in view of their dissimilar workinterests.8The alleged supervisor:The Employer adduced evidence purport-ing to show that K. Cooper, one of its engineers, is considered by man-agement as a supervisor and that Cooper, on 1 or 2 occasions, recom-mended the discharge of employees who were in fact later discharged.We have examined the evidence relative to the recommendations andthe discharges and find causal connection, if any, between them too re-mote to warrant any conclusion respecting the character of the recom-mendations.Cooper himself denied having the power of effectiverecommendation or any other supervisory authority. In our opinion,the Employer has failed to sustain its position that Cooper is a super-visor.Accordingly, we find that K. Cooper is not a supervisor as de-fined in the Act, and we shall therefore include him in the unit.We find that all studio and engineering employees at the Employer'sKHOL-TV and KHPL-TV television stations, near Holdredge andHayes Center, Nebraska, respectively, including film department em-ployees, photographers, the traffic assistant and the promotion assist-ant, announcers, and the artist, but excluding office clerical employees,salesmen, janitors,' the station manager, the traffic director, the pro-motion director, the head bookkeeper, the chief engineers for KHOL-TV and KHPL-TV, the production director, and all other supervisorsas defined in the Act, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct.[Text of Direction of Election omitted from publication.]MEMBER MURDOCK, dissenting in part :I dissent from the majority decision in this case insofar as it accordsKHOL-TV and KHPI<-TV Employees Union, herein referred to asthe Independent, a place on the ballot in the election herein directed.I submit that the majority's decision in this respect is contrary to thelong-established principle of the Board that "an organization domi-Neptune Broadcasting Company, supra.9 The Petitioner would exclude and the Intervenor include the janitors.The Employertakes no position.The record shows that the janitors are husband and wife who set theirown work schedule as they are custodians for a nearby public school, working about 22hours a week.In view of their diverse interests,we shall exclude them. 90DECISIONS OF NATIONAL LABOR RELATIONS BOARD-hated by an employer [is] incapable of consideration as a bargainingrepresentative because of its inherent inability to bargain at armslength," and therefore must be denied a place on the ballot in a Boardelection.loOn the basis of the evidence relating to theorganizational structureof the Independent adduced at the hearing, the conclusion is inescap-able that the Independent is employer-dominated.Thus, the presi-dent of the Independent testified that the Independent was formallyorganized on March 31, 1956, 5 days after the Petitioner filed itspetition in this proceeding.He listed the officers of the Independentas follows : President, Paul Freygang; vice president, Art Eckdahl;board of trustees, Jack Lewis, Violet Aspergren, Lucille Erickson,Art Eckdahl, and Edward Ronnberg; bargaining committee, MaurineEckloff, Marlyn (Moe) Milliken, and Jack Lewis. The parties stipu-lated and the majority decision finds that the following namedindividuals are supervisors: Maurine Eckloff, traffic director; JackGilbert, stationmanager; Violet Aspergren, promotion director;Lucille Erickson, head bookkeeper; Jack Lewis, chief engineer stationKHOL; John Seidie, chief engineer station KHPL; and Marlyn(Moe) Milliken, production director.The record therefore shows thatof the 8 persons whom the president named as officers of the Inde-pendent, 5 are supervisors.Control of the administration and policiesof the Independent, therefore, rests in the hands of representatives ofthe Employer and clearly constitutes the Independent an employer-dominated labor organization."Moreover, all three members of thebargaining committee are supervisors, which means that if the Inde-pendent wins the election and is certified, the Employer will be sittingon both sides of the bargaining table in collective bargaining for rank-and-file employees.The majority decision holds, in effect, that the Board must close itseyes to the employer-dominated character of the Independent whichis evident from its roster of officers, because it evidences an unfair laborpractice and may therefore not be considered by the Board in a repre-sentation proceeding.This holding flies in the face of a long line ofBoard precedent dating as far back as volume 6 (1938) of the De-cisions and Orders of the National Labor Relations Board. Numerousinstances in which the Board has denied a union a place on the ballotin the representation proceeding because of evidence of employerdomination may be found among the published representation casedecisions of the Board.For example, where the evidence in a repre-sentation proceeding fortuitously disclosed that a labor organizationwas conceived and organized by a supervisor,ia or its showing of in-10 Columbia Pictures Corporation,etal.,94 NLRB 466,and cases cited in footnote 7therein.n See0.Ray Randall Mfg.Co., 88 NLRB 140;Duro Test Corp.,81NLRB 976;Kresge Department Store,77 NLRB 212;McHale Manufacturing Co.,67NLRB 1266.12 Douglas Aircraft Company,Inc.,53 NLRB 486. BI-STATES COMPANY91terestwasobtained throughthe assistanceof a supervisor," or thesupervisorymembersof theorganizationoutnumbered the rank-and-file members and controlled its policiesand practices,14or its articlesand constitution showed on their faceits subservienceto the em-ployer,15 the Board has found that the organization lacked the attri-butes of a bona fide labor organization capable of servingas a repre-sentative of employees and has refused to accord it a place on theballot in the election directed.The principle dispositive of this caseiswellstated in the citedRochester and Pittsburgh Coal Companycasewhere the Board said :Thus, alth,,ugh in proceedings under Section 9 (c) of the Actwe do not ordinarily considerissues asto the character andactivities of the labor organizations seeking certification as the col-lective bargaining representative of employees affected by theproceedings,we will not, where the facts are admitted and theirimport is unmistakable, knowingly accord a place on the ballotin any election conducted by the Board to a labor organizationwhich is not capable of dealing on behalf of ordinary employeesat arm's length with their employer.[Emphasis supplied.]Contrary to the assertion of the majority that this doctrine is notapplicable to intervenors as well as to petitioning labororganizations,this principle has been applied by the Board to deny a place on theballot tobothpetitioning 16 and interveningunions.17No logical basisexists for distinguishing between the situation involvingan inter-vening organization and that involving a petitioner.The purposeof the doctrine is to prevent Board certification of a labor organization"which is not capable of dealing on behalf of ordinary employeesat arm'slength with their employer." It is obviouslyimmaterialwhether the certification of such an organizationstems from an elec-tion where it was on the ballot as a petitioneror as an intervenor.The basic purposes of the Act are frustrated to theidentical extentin both situations.The Board has even held that evidence may be adducedin a repre-sentation caserelated to the allegation that one of thepetitioningunions was a successor or a continuation of a unionpreviously dis-established by the Board." In rejecting the contention that the Boardwas precludedfrom taking this evidenceas showing an unfair laborpractice in a representation proceeding, the Board said,... in administering the Act, the Board has foundit to be con-venient and practicable,for the most part,rigidlyto exclude11 Toledo Stampingt6Manufacturing Company,55 NLRB 865;Desilu Productions, Inc.,106 NLRB 179.14Rochester and Pittsburgh Coal Co.,56 NLRB 1760;New York City Omnibus Corpo-ration,104 NLRB 579.13Phelps Dodge Corporation,6 NLRB 624.16 See, for example,Columbia Pictures Corporation,et al.,supra.11 See, for example,DouglasAircraftCompany, Inc., supra.28Baltimore Transit Company,59 NLRB 159. 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDany proffered evidence of unfair labor practices in a representa-tion proceeding, thereby leaving to the aggrieved parties theright to file charges under Section 10. .. .This recognition of the dual functions bestowed upon the Boardby the Act does not mean, however, that the respective subjectmatter of proceedings under Section 10 and proceedings underSection9mustbe segregated into mutually exclusive compart-ments for administering the Act. .. .The full freedom to choose bargaining representatives whichthe procedure set forth in Section 9 of the Act is intended toinsure would be limited drastically were the Board powerless todetermine which unions shall appear on the ballot in electionsdirected thereunder and thus be available for choice by employees.The absence of such power might well result in the defeat of oneof the prime objectives of the Act, the promotion of peaceful rela-tions between employees and employers to the end that inter-ferences with the free flow of commerce may be lessened thereby.Accordingly,the Board has found, on many occasions, that thepurposes of the Act would best be effectuated by enlarging theusual scope of its inquiry in a representation proceeding, andconsideringmatterspertaining to unfair labor practices.[Emphasis supplied.]It is therefore clearly apparent that the general rule applied bythe majority in this case was not intended, as the case cited abovemakes clear, to preclude the Board from recognizing the obviousfact that a labor organization controlled by supervisors, as is theIndependent, which is seeking certification by the Board, is incapableof dealing with an employer at arm's length and must, therefore,be denied a place on the ballot.Accordingly, for the reasons set forthabove and because the evidence contained in the record clearly showsthat the Independent is dominated and controlled by the Employer'ssupervisors, I would, in accord with well established Board policy,refuse to accord the Independent a place on the ballot in the electiondirected in this proceeding.The Employers'Liability Assurance Corporation, Ltd.'andOfficeEmployees International Union,Local 6,AFL-CIO,Petitioner.Case No. 1-RC-1p698. January V,1957DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section9 (c) of the National LaborRelations Act, a hearing was held before Thomas E.McDonald, hear-3The Employer's name appears as amended at the hearing.117 NLRB No. 24.